IN THE COURT OF APPEALS OF TENNESSEE
                              WESTERN SECTION AT NASHVILLE



MAXIE L. NICHOLS and                               )       From the Chancery Court of
W. MAX NICHOLS,                                    )       Davidson County at Nashville
                                                   )
           Plaintiffs/Appellants,                  )       Hon. C. Allen High, Chancellor
                                                   )
VS.                                                )       Davidson Chancery No. 94-3181-II
                                                   )       Appeal No. 01A01-9506-CH-00247
TENNESSEE STUDENT                                  )
ASSISTANCE CORP.,                                  )       AFFIRMED
                                                   )
           Defendant/Appellee.                     )       Maxie L. Nichols, pro se
                                                   )       W. Max Nichols, pro se
                                                   )
                                                   )       Sandra E. Keith
                                                   )       Assistant Attorney General
                                                   )       Nashville, Tennessee
                                                   )       Attorney for Defendant/Appellee



                                     MEMORANDUM OPINION1


  FILED
HIGHERS, J.

       Oct. 20, 1995
  CecilThis is an appeal from the trial court's judgment in favor of Defendant on Plaintiffs'
        Crowson, Jr.
       Appellate Court Clerk
fraud and contract allegations.



           Appellants are William Max Nichols, maker of certain notes representing student
loans, and his father, Maxie L. Nichols, who was co-maker on said notes. The Appellee

is Tennessee Student Assistance Corporation (TSAC), a non-profit corporation created by

the General Assembly to guarantee and administer loans made by educational institution
lenders to students attending post-secondary schools in Tennessee. T.C.A. § 49-4-203(1)-

(3) (1990).



           William Max Nichols, received four student loans in the late 1970s on which his

father co-signed. William Max Nichols defaulted on these loans and on September 14,

1992, TSAC recovered a judgment against Appellants in the amount of $18,138.26. In

October of 1994, Appellants filed a complaint against TSAC, alleging that various
irregularities occurred in connection with the servicing of the loans, including fraud, contract

interference, and inducement to breach of contract.


   1
    Ru le 10 (C ourt o f Appea ls). Mem orandum Opinion. -- (b) The Court, with the concurrence of all judges
participating in the case, may affirm, reverse or m odify the actions of the trial court by mem orandum opinion
when a formal opinion would have no precedential value. W hen a case is decided by memorandum opinion
it shall be designated "MEM ORAN DUM OPINION," shall not be published, and shall not be cited or relied
upon for any reason in a subsequent unrelated case.

                                                       1
      TSAC filed a Motion to Dismiss and/or for Summary Judgment on the grounds of

res judicata, sovereign immunity, and failure to state a claim.    The chancellor granted

TSAC's motion. It is from this decision that this appeal arises.


       Appellants filed a motion with the Court of Appeals, Middle Section, to consider as

post-judgment facts certain documents indicating that TSAC assigned the notes to the U.S.
Department of Education and, therefore, was not the holder of the notes at the time of the

1992 judgment. Judge Cantrell denied Appellants' motion, noting that           the alleged

assignments did not occur after the trial court's judgment, and therefore were not post-
judgment facts pursuant to T.R.A.P. 14.           Consequently, the Court found that the

documents were inappropriate for consideration under T.R.A.P. 14.



       Appellants have raised two issues for our consideration on appeal. The first is

whether the trial court erred in granting Appellee's Motion to Dismiss and/or for Summary

Judgment. According to Appellants, there exist genuine issues of material fact with respect
to whether Appellee was the holder of the notes at the time the 1992 judgment was

entered. Appellants' second assertion of error is that the trial court abused its discretion

by denying Appellants Motion for Continuance on the hearing of TSAC's Motion to Dismiss

and/or for Summary Judgment. Appellants contend that they should have been permitted

to introduce newly discovered evidence indicating that TSAC was not the holder of the
notes at the time of the previous judgment.



       Because this Court has denied Appellants' motion for consideration of post-
judgment facts, we are precluded from considering any proffered documents relating to

Appellants' allegation that TSAC was not the holder of the notes. Moreover, there is

insufficient evidence contained in the record before us to sustain such a contention.
Accordingly, Appellant's first issue is without merit as there existed no disputed issue of

material fact as to whether TSAC was the holder of the notes at the time judgment was

entered.



       With respect to Appellants' second issue, a trial judge will not be put in error for

denying a motion for continuance in the absence of a showing of abuse of discretion.

Moorehead v. State, 40-9 S.W.2d 357 (Tenn. 1956); Kerney v. Cobb, 658 S.W.2d 128, 131

(Tenn. App. 1983).




                                              2
      The record does not reveal upon what basis the chancellor denied Appellants'

Motion for Continuance. Concomitantly, we find nothing in the record to suggest the

chancellor abused his discretion in denying such motion. We therefore affirm the trial
court's denial of Appellants' Motion for Continuance.



       The judgment is accordingly affirmed. Costs on appeal are taxed to Appellants.




                                                HIGHERS, J.



CONCUR:




TOMLIN, J.




FARMER, J.




                                            3